Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/21 has been entered. 

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-33, 35-45, 47-53 and 55 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Subject Matter Eligibility Standard
The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted. 
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:
1. Certain method of organizing human activity such as 
fundamental economic concept or commercial and legal interactions.
2. A mental process.
3. Mathematical relationships/formulas.

Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
In the first analysis, it is found that the claim indeed recites a series of steps and therefore, is a process – one of the statutory categories. 
Under Step 2A (Prong 1), using claim 27 as the representative claim, it is determined that apart from generic hardware and extra-solution activities discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claimed steps “verifying…the user is associated with the financial entity; verifying…the user is associated with the financial entity and verifying…the financial entity is an active participant in a statutory information sharing program” are fundamental economic practices. Fundamental economic practices fall into the category of certain methods of organizing human activity. Thus, the claim recites a judicial exception, i.e., an abstract idea.

under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer system— that is, mere instructions to apply a generic computer to the abstract idea. Thus, applying an exception using a generic computer system cannot integrate a judicial exception into a practical application or provide an inventive concept. Furthermore, looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. For instance, “processing…an access request for access to a secure data processing database and providing…an access to the secure data processing database” are considered to be insignificant extra-solution activities. See Alice Corp (characterizing the steps of receiving, processing and storing data as insignificant extra-solution activities). The limitation of “receiving…the information related to the specified finance-related activities through the graphical user interface” is an insignificant extra-solution activity that is insufficient to render the claim patent-eligible. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Note: The analysis above applies to all statutory categories of invention. As such, the independent claims otherwise styled as a computer-readable medium encoded to perform specific tasks, machine or manufacture, for example, would be subject to the same analysis. Furthermore, the limitations in the dependent claims are thus subject to the 
Response to Arguments
Applicant's arguments filed on 08/03/21 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that the present claims are similar to those of SRI International, the examiner disagrees. The claims in SRI international solve specific technical or technological problems, and the specification provides an indication of the improvement in the relevant art. In contrast, here, the claims are not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application. The examiner contends that there is a clear difference between the improvements in computer functionality, on one hand, and the use of existing computer as tools to perform a particular task, on the other; the solution addressed by the applicant’s claims is a business problem and not a technical problem. Rather than addressing a problem unique to the technology in which the solution is implemented, applicant’s claims merely automate, using generic computer technology, a business process in which profitability is increased by processing financial transaction. Thus, it is determined that claims are not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.
In response to applicant’s arguments that the claim is not directed to abstract idea, the examiner finds this argument unpersuasive. The examiner contends that, under step 2A (prong 1), it is determined that apart from generic hardware and extra-solution activities 
The examiner further contends that the fact that the instant claims allegedly allow financial institutions to effectively communicate with each other and share information, does not necessarily render the abstract idea less abstract, for the claims simply adapt a generic computer system to process data. 
In response to applicant’s argument that the claims integrate the abstract idea into a practical application, the examiner finds the argument unpersuasive.  The examiner contends that the claim recites a combination of additional elements including “processing…an access request for access to a secure data processing database; providing…an access to the secure data processing database; processing database and computer network; receiving…the information related to the specified finance-related activities through the graphical user interface.” These additional elements, considered in the context of claim 27 as a whole, do not integrate the abstract idea into a practical application because they simply recite the process of processing data using a generic computer system. The examiner further contends that the computer network and database are used to simply process, transmit, store and output data. Further still, the examiner contends that the claimed “GUI” is recited at a high level of generality to simply perform the generic computer function of displaying information. The limitations “wherein the financial entity is associated with receiving, processing, compiling, storing or sharing information; wherein the active participants are identified as eligible entities in the secure data processing database; wherein the specified finance-related activities are selected from the group consisting of fraud, money laundering, suspected terrorist activities, economic sanctions, financing and counter-financing of terrorists activities; wherein the graphical user interface is configured to…make the information available through the system…” are simply recited to limit the scope of the abstract idea. Thus, the claim is not directed to an abstract idea. Thus, it is determined that claim 27 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/OJO O OYEBISI/Primary Examiner, Art Unit 3697